DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of September 19, 2022, in response to the Office Action of June 17, 2022, are acknowledged.  

Response to Arguments
	Applicant argues that claims 1, 19, and 23 are amended to remove alkyl as a variable for R3 and R4.  
	The examiner notes that this is the case for claims 1 and 23.  However, claim 19 was amended to remove alkyl from R1 and R2, rather than R3 and R4.  As such, the rejection of claim 19 is maintained.
	The § 112 rejection  of claim 16 is withdrawn in view of the amendments to the claims.

Status of the Claims
	Claims 1-23 are pending.  Claims 5-13, 17, and 18 are withdrawn.  Claims 1-4, 14-16, and 20-23 are allowed.

Allowable Subject Matter
Claims 1-4, 14-16, and 20-23 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 163434-37-5 (entered STN June 1, 1995).
	The compound below is a compound of claim 1, wherein R3 and R4 are alkyl; R1 and R2 are carboxyalkyl (i.e., carboxymethyl); the variable bond is a double bond; R7 is halo; and R5, R6, and R8 are hydrogen.

    PNG
    media_image1.png
    486
    588
    media_image1.png
    Greyscale

As such, claim 19 is anticipated by the cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628